The amount paid to the printer for 100 printed copies of the record on appeal in the Appellate Division was $5,133.90. The defendants' attorney agreed with the attorney for the plaintiffs that in case the plaintiffs thereafter appealed to the Court of Appeals "there shall be available to you for purchase [at the printer's price for the second fifty copies] fifty copies of the record on appeal." Upon the taxation of costs by the defendants after the decision by the Appellate Division in their favor, items of expense, aggregating $863.50, which were included in the amount paid to the printer, were stricken out upon plaintiffs' objection. Whether or not these items were a necessary disbursement for printing the record on appeal in the Appellate Division is immaterial, for it is undisputed that the amounts stricken out were actually paid to the printer as part of the cost of printing the record on appeal in the Appellate Division and consequently these items did not constitute any part of the additional "printer's price for the second fifty copies." *Page 527 
Motion for order directing that the appeal may proceed and be heard upon filing with this court five copies of the record used in the Appellate Division, together with nineteen printed copies of the necessary additional papers, granted, unless the respondents make available to the appellants fifty copies of the printed record on appeal used in the Appellate Division for the price of $145.